Citation Nr: 1530184	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for defective vision of the right eye with traumatic cataract, postoperative (right eye disability). 

2. Entitlement to service connection for a right eye disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression. 


REPRESENTATION

Appellant represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to July 1980.

The claim for a right eye disability comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It is currently under the jurisdiction of the Atlanta, Georgia RO.  

The Veteran also initiated an appeal of an October 2011 rating decision of the Atlanta RO denying service connection for depression and bipolar disorder.  The Board is remanding this claim for issuance of a statement of the case, as discussed in more detail below.  See 38 C.F.R. § 19.9(c) (2014).  

The service connection claims for a right eye disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for defective vision of the right eye with traumatic cataract, postoperative was last denied in an unappealed December 2006 rating decision. 

2. Additional evidence received since the December 2006 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a right eye disability. 

CONCLUSIONS OF LAW

1. The December 2006 rating decision, which denied service connection for a right eye disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claim for a right eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran petitions to reopen the previously denied service connection claim for his right eye disability.  For the following reasons, the Board finds that reopening is warranted.

Service connection for defective vision of the right eye with traumatic cataract, postoperative was last denied in a December 2006 rating decision.  The Veteran was notified of this decision and his appellate rights in a December 2006 letter.  See 38 C.F.R. § 19.25 (2014).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  Further, new and material evidence was not submitted within one year of this decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered").  

Consequently, because the Veteran did not appeal the December 2006 rating decision, and because new and material evidence was not been received within one year of the date of its mailing, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when new and material evidence is associated with the claims file since the last final denial, regardless of whether the denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new and material evidence has been submitted in the form of treatment records from the Georgia Department of Corrections dated in July 2004 and December 2003 noting a right eye injury in the military and a corneal transplant secondary to injury, respectively.  These records were not previously considered, and raise a reasonable possibility of substantiating the claim, as they help support the service incurrence and nexus elements of service connection.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117; see also 38 C.F.R. § 3.303(a) (2014); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Accordingly, the claim for a right eye disability is reopened.  See id.


ORDER

New and material evidence has been submitted to reopen the service connection claim for defective vision of the right eye with traumatic cataract, postoperative; the appeal is granted to this extent only. 


REMAND

The reopened service connection claim for a right eye disability must be remanded for further development to ensure an informed decision.  The service connection claim for an acquired psychiatric disorder is also being remanded for issuance of a statement of the case (SOC).  

Arrangements must be made for a VA examination and opinion to assess the likelihood that the Veteran's right eye pathology is the result of disease or injury incurred in active service.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  The service treatment records show that at the time of entry onto active duty in June 1979, the Veteran was noted to have amblyopia of the right eye with 20/40 vision.  A few months later, in January 1980, the Veteran reported blurred vision of the right eye, which he stated had been "knocked out" in basic training.  The assessment was that it was due to an unknown foreign object in the eye or lack of roundness of the optic nerve.  His right eye was evaluated as normal in the July 1980 separation examination report.  By July 1984, he underwent right eye surgery at VA with removal of the lens "for a post-traumatic cataract."  It was noted that during active service he had been aiming through a periscope and that through some malfunction it traumatized his right eye.  An October 1985 VA treatment reflects a diagnosis of surgical aphakia of the right eye secondary to trauma.  A November 1989 VA hospitalization report also reflects that the Veteran was hit in the right eye during service with a periscope.  He had complaints of a cloudy cornea and aphakia of the right eye, and underwent a penetrating keratoplasty with implant of an intraocular lens.  The impression on examination was aphakic bullous keratopathy secondary to corneal trauma and aphakia secondary to traumatic cataract extraction.  Finally, Georgia Department of Corrections treatment records note a corneal transplant of the right eye secondary to injury and a right eye injury during active service.  

In light of the above, as there is an indication that the Veteran's right eye pathology is related to an in-service injury, but insufficient evidence to make an informed decision, a VA examination and opinion are warranted to make this assessment.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

On remand, arrangements must also be made to obtain outstanding VA treatment records from the Decatur/Atlanta VA Medical Center (VAMC) from 1980 until the present.  While there are sporadic records in the file dated in 1984, 1989, 2006, 2010, and 2011, they are clearly far from complete.  This opportunity should be taken to obtain all available VA treatment records. 

The record shows that the Veteran submitted a September 2012 notice of disagreement (NOD) in response to an October 2011 rating decision denying service connection for depression and bipolar disorder.  The NOD is timely.  38 C.F.R. § 20.302.  An SOC has not yet been provided.  See 38 C.F.R. §§ 19.26(d), 19.29 (2014) (setting forth requirements for issuing an SOC).  Accordingly, this issue must be remanded for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, after issuance of the SOC, the Veteran must perfect the appeal by filing a timely substantive appeal in order for these issues to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA treatment records from the Decatur/Atlanta VAMC dated from July 1980 forward and associate them with the claims file. 

2. Then, make arrangements for a VA examination and opinion to assess which if any of the Veteran's current right eye disorders are the result of disease or injury incurred in active service.  The entire claims file must be made available to the examiner for review.  

After reviewing the file and examining the Veteran, the examiner must provide an opinion as to the likelihood that the Veteran's defective vision of the right eye with traumatic cataract, postoperative, and/or any other diagnosed right eye pathology is the result of trauma to the eye during active service.  As discussed above, the Veteran entered service with amblyopia of the right eye with 20/40 vision, and his right eye was reportedly injured ("knocked out") in basic training a few months later and he complained of blurred vision.  The assessment was that it was due to an unknown foreign object in the eye or lack of roundness of the optic nerve.  His right eye was evaluated as normal in the July 1980 separation examination report.  By July 1984, he underwent right eye surgery at VA with removal of the lens "for a post-traumatic cataract."  He reported trauma to the eye during service from a periscope at this time.  Subsequent treatment records also reflect diagnoses of aphakic bullous keratopathy secondary to corneal trauma (November 1989 VA treatment record) and a corneal transplant of the right eye secondary to injury (December 2003 Georgia Department of Corrections record). 

A complete explanation in support of the opinion must be provided. 

3. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. In addition, issue an SOC regarding the service connection claim for an acquired psychiatric disorder, including bipolar disorder and depression.  Send copies both to the Veteran and his representative.  Inform him that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


